DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation-in-part of application 16/402,385 now patent 10,820,396 filed on 05/03/2019, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/666,410 filed on 05/03/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of US2019/0150250A1 hereinafter “Hatano” 
Regarding claim 1, Lang disclose a lighting control system (¶31L1: lighting system), comprising: 
a plurality of lighting devices (¶32L1-2: lighting system includes the plurality of lighting device) having a wireless transceiver (¶36L1-6: communication circuit; ¶37L1-4: communication circuit includes a wireless module)
a lighting controller (¶32L2: the plurality of lighting controllers) including: 
a wireless transceiver (¶42L1-6: communication circuit includes an antennae, a wireless module) for controlling the CCT and dimming of the plurality of lighting devices (¶45L1-13: control unit controls the lighting state of the at least one lighting device out of the plurality of lighting device); and 
a memory for storing (¶44L1: storage) at least one circadian stimulus profile schedule (¶44L1-9: storage stores schedule information; schedule information includes schedule data in which the lighting state of the lighting device and a  time point or a time period are associated with each together); and 
a graphical user interface (¶46L1: operation terminal) in communication with the lighting controller (¶46L1-2: operational terminal transmits the schedule information to respective lighting controller), the graphical user interface including 
a processor (¶50L1: terminal controller includes a CPU) and a touchscreen (¶49L1-9: display is a touch-panel type display; display includes input unit; input unit is used to generate or edit schedule information) enabling a user to: 
select one of a plurality of preset schedules for the lighting controller, the profile schedule including scheduled setpoints, each scheduled setpoint having a dimming level, and time (¶35L1-11: Fig.4 is a diagram of schedule information A, B, C and D; Fig.4 shows dimming level at certain time) 
modify at last one of the, dimming level, and time for at least one of the scheduled setpoints (¶48L9-16: a user who performs schedule setting to lighting system generates or edits schedule information A to D while referring to the map information); and 
activate the selected one of the plurality of preset CS profile schedules (¶50L1-6: terminal controller receives the start instruction and performs the schedule setting of lighting system); and wherein: 
the lighting controller transmits to the lighting devices the beginning setpoint, ending setpoint, and transition profile for each segment before the time of the beginning setpoint for the segment (abstract: transmit the schedule information for the lighting devices to the current lighting controller) 
Hatano does not explicitly disclose: 
at least one circadian stimulus profile schedule
the CS profile schedule including scheduled setpoints, each scheduled setpoint having a CCT dimming level, and time
each of the plurality of CS profile schedules define segments, each segment having a beginning setpoint, an ending setpoint, and a transition profile between the beginning and ending setpoint
Lang discloses a lighting system wherein the light fixtures are operated based on a sequence wherein the sequence includes: 
at least one circadian stimulus profile schedule (¶50L1-8: human-centric lighting)
the CS profile schedule including scheduled setpoints, each scheduled setpoint having a CCT dimming level, and time (¶50L1-8:a predetermined sequence for intensity and color temperature)
each of the plurality of CS profile schedules define segments, each segment having a beginning setpoint, an ending setpoint, and a transition profile between the beginning and ending setpoint (as shown in Figs. 1-6 for example) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the schedule disclosed by Hatano to incorporate the CCT and intensity sequence as disclosed by Lang. 
One of ordinary skill in the art would’ve been motivated because this allows the system to set the intensity and color temperature of light fixture so that an advantageous illumination in terms of human-centric lighting is produced (¶50L1-8) 
 Regarding claim 2, Lang discloses a lighting control system (¶31L1: lighting system) for lighting devices (¶32L1-2: lighting system includes the plurality of lighting device), comprising: 
First Named Inventor: Ross A. BarnaPage 36 of 42 October 26, 2020a first lighting controller (¶32L2: the plurality of lighting controllers) for installation at a first site, the lighting controller including: 
a wireless transceiver (¶42L1-6: communication circuit includes an antennae, a wireless module) for controlling the CCT and dimming of lighting devices located at the site (¶45L1-13: control unit controls the lighting state of the at least one lighting device out of the plurality of lighting device); and 
a memory for storing (¶44L1: storage) at least one profile schedule (¶44L1-9: storage stores schedule information; schedule information includes schedule data in which the lighting state of the lighting device and a  time point or a time period are associated with each together) and 
a graphical user interface (¶46L1: operation terminal) in communication with the lighting controller (¶46L1-2: operational terminal transmits the schedule information to respective lighting controller), the graphical user interface including 
a processor (¶50L1: terminal controller includes a CPU) and a touchscreen (¶49L1-9: display is a touch-panel type display; display includes input unit; input unit is used to generate or edit schedule information) enabling a user to: 
select one of a plurality of preset schedules for the lighting controller, the profile schedule including scheduled setpoints, each scheduled setpoint having a dimming level, and time (¶35L1-11: Fig.4 is a diagram of schedule information A, B, C and D; Fig.4 shows dimming level at certain time) 
modify at last one of the, dimming level, and time for at least one of the scheduled setpoints (¶48L9-16: a user who performs schedule setting to lighting system generates or edits schedule information A to D while referring to the map information); and 
activate the selected one of the plurality of preset CS profile schedules (¶50L1-6: terminal controller receives the start instruction and performs the schedule setting of lighting system) 
Hatano does not explicitly disclose: 
at least one circadian stimulus profile schedule
the CS profile schedule including scheduled setpoints, each scheduled setpoint having a CCT dimming level, and time
Lang discloses a lighting system wherein the light fixtures are operated based on a sequence wherein the sequence includes: 
at least one circadian stimulus profile schedule (¶50L1-8: human-centric lighting)
the CS profile schedule including scheduled setpoints, each scheduled setpoint having a CCT dimming level, and time (¶50L1-8:a predetermined sequence for intensity and color temperature)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the schedule disclosed by Hatano to incorporate the CCT and intensity sequence as disclosed by Lang. 
One of ordinary skill in the art would’ve been motivated because this allows the system to set the intensity and color temperature of light fixture so that an advantageous illumination in terms of human-centric lighting is produced (¶50L1-8) 
Regarding claim 3, Hatano in view of Lang hereinafter “Hatano/Lang” discloses the lighting control system of claim 2, wherein: 
each of the plurality of CS profile schedules define segments, each segment having a beginning setpoint, an ending setpoint, and a transition profile between the beginning and ending setpoint (as shown in Fig.1-6 of Lang for example)
the lighting controller transmits to the lighting devices the beginning setpoint, ending setpoint, and transition profile for each segment before the time of the beginning setpoint for the segment (Hatano abstract: transmit the schedule information for the lighting devices to the current lighting controller) 
Regarding claim 4, Hatano/Lang discloses the lighting control system of claim 2, wherein 
the graphical user interface further enables the user to add and delete scheduled setpoints to the selected one of the plurality of preset CS profile schedules. (Hatano ¶48L9-16: a user who performs schedule setting to lighting system generates or edits schedule information A to D while referring to the map information; Lang ¶123L1-6: the input device can have a touch sensitive display device on which the user makes the require changes by touch)
Regarding claim 5, Hatano/Lang discloses the lighting control system of claim 2, wherein 
the lighting controller detects a subset of lighting devices responsive to controlling the CCT and dimming, and wherein selecting one of the plurality of preset CS profiles schedules automatically assigns to it the subset of lighting devices. (Hatano ¶60L1-17: terminal controller transmits schedule to lighting controller connected as shown in Fig.6; this way schedule information in which the lighting state of lighting device under command of lighting controller which is the target out of the plurality of lighting controller is transmitted)
Regarding claim 8, Hatano/Lang discloses the lighting control system of claim 2, wherein 
the user interface further enables the user to add and remove lighting zones from a selected one of the plurality of preset CS profile schedules.(Hatano ¶48L9-16: a user who performs schedule setting to lighting system generates or edits schedule information A to D while referring to the map information; Lang ¶57L1-4: allows the user to change the setting for illumiation intensity and color temperature)
Regarding claim 9, Hatano/Lang discloses the lighting control device of claim 2, wherein the CCT and dimming level for each setpoint is determined based on at least a desired circadian stimuli level for the setpoint time. (Lang ¶50L7-8: illumination in terms of human-centric lighting is produced) 
Regarding claim 10, Hatano/Lang discloses the lighting control device of claim 9, wherein the CCT and dimming level for each setpoint is further determined based on the spectral power distribution (SPD) of at least one of the lighting devices. (Lang ¶63L1-10: these limits are provided by the technical possibility of the lighting system, for example max intensity of a light fixture)
Regarding claim 15, Hatano/Lang discloses the lighting control device of claim 2, wherein 
the graphical user interface displace a graphical representation of the selected one of the plurality of preset CS profile schedules, including an X-axis for time, Y-axis for dimming level, and shade for CCT.  (as shown in Fig.1-6 of Lang for example)
Regarding claim 16, Hatano discloses a lighting control system, comprising: 
a plurality of lighting devices (¶32L1-2: lighting system includes the plurality of lighting device) having a wireless transceiver (¶36L1-6: communication circuit; ¶37L1-4: communication circuit includes a wireless module)
a lighting controller (¶32L2: the plurality of lighting controllers) including: 
a wireless transceiver (¶42L1-6: communication circuit includes an antennae, a wireless module) for controlling the CCT and dimming of the plurality of lighting devices (¶45L1-13: control unit controls the lighting state of the at least one lighting device out of the plurality of lighting device); and 
a memory for storing (¶44L1: storage) at least one circadian stimulus profile schedule (¶44L1-9: storage stores schedule information; schedule information includes schedule data in which the lighting state of the lighting device and a  time point or a time period are associated with each together); and 
a graphical user interface (¶46L1: operation terminal) in communication with the lighting controller (¶46L1-2: operational terminal transmits the schedule information to respective lighting controller), the graphical user interface including 
a processor (¶50L1: terminal controller includes a CPU) and a touchscreen (¶49L1-9: display is a touch-panel type display; display includes input unit; input unit is used to generate or edit schedule information) enabling a user to: 
select one of a plurality of preset schedules for the lighting controller, the profile schedule including scheduled setpoints, each scheduled setpoint having a dimming level, and time (¶35L1-11: Fig.4 is a diagram of schedule information A, B, C and D; Fig.4 shows dimming level at certain time) 
modify at last one of the, dimming level, and time for at least one of the scheduled setpoints (¶48L9-16: a user who performs schedule setting to lighting system generates or edits schedule information A to D while referring to the map information); and 
activate the selected one of the plurality of preset CS profile schedules (¶50L1-6: terminal controller receives the start instruction and performs the schedule setting of lighting system)
Hatano does not explicitly disclose: 
at least one circadian stimulus profile schedule
the CS profile schedule including scheduled setpoints, each scheduled setpoint having a CCT dimming level, and time
Lang discloses a lighting system wherein the light fixtures are operated based on a sequence wherein the sequence includes: 
at least one circadian stimulus profile schedule (¶50L1-8: human-centric lighting)
the CS profile schedule including scheduled setpoints, each scheduled setpoint having a CCT dimming level, and time (¶50L1-8:a predetermined sequence for intensity and color temperature)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the schedule disclosed by Hatano to incorporate the CCT and intensity sequence as disclosed by Lang. 
One of ordinary skill in the art would’ve been motivated because this allows the system to set the intensity and color temperature of light fixture so that an advantageous illumination in terms of human-centric lighting is produced (¶50L1-8) 
Regarding claim 17, Hatano/Lang discloses the lighting control system of claim 16, wherein 
the graphical user interface furthers enables a user to select the subset of the plurality of lighting device. (as shown in Fig.1 of Hatano, there are multiple controllers controller different groups of lighting devices)
Regarding claim 18, Hatano/Lang discloses the lighting control system of claim 16, 
each of the plurality of CS profile schedules define segments, each segment having a beginning setpoint, an ending setpoint, and a transition profile between the beginning and ending setpoint (as shown in Fig.1-6 of Lang for example)
the lighting controller transmits to the lighting devices the beginning setpoint, ending setpoint, and transition profile for each segment before the time of the beginning setpoint for the segment (Hatano abstract: transmit the schedule information for the lighting devices to the current lighting controller) 
Regarding claim 19 Hatano/Lang discloses the lighting control system of claim 18, wherein 
each lighting device (¶36L1: lighting device) includes a control device (¶36L1-6: lighting device includes a control unit and storage) storing each segment, the control device capable of providing incremental changes in CCT and dimming between each beginning setpoint and end setpoint in accordance with the transition. (¶40L1-5: control unit includes a CPU and controls the lighting state of the lighting unit) 
Regarding claim 20, Hatano/Lang discloses the lighting control system of claim 19, wherein each lighting device further includes 
an integral wireless receiver, and an LED driver (¶38L1-3: lighting unit includes light source) (Note: inherently disclosed a lighting unit includes a driver to drive said LED), the wireless receiver in communication with controller, the controller in communication with the LED driver, and the LED driver responsive to CCT and dimming control signals received from the controller. (¶41L1-7: lighting controller controls at least one lighting device under the command of lighting controller) 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano/Lang further in view of US2007/0273307A1 hereinafter “Westrick”
Regarding claim 6, Hatano/Lang discloses the lighting control system of claim 2, 
Hatano/Lang does not explicitly disclose: 
a switching device to control one or more of the subset of lighting devices, and wherein activating the switching device overrides the selected on of the plurality of preset CS profile schedules with one of a CCT and dimming level selected by the switching device.  
Westrick discloses a automated lighting system operating on a schedule including an manual override switch that overrides the selected schedule. (¶55L2-6: when a user presses the temporary schedule override button on the controller; during an override, all schedule on/off events are suspended, but wall switches are still operational.) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting system disclosed by Hatano/Lang to incorporate the override switch disclosed by Westrick. 
One of ordinary skill in the art would’ve been motivated because this allows the system to temporary suspend the schedule and allow user to directly control the desired light output. 
Regarding claim 7, Hatano/Lang further in view of Westrick discloses the lighting control system of claim 6, wherein 
a lighting device turned off by the switching device continues to receive the beginning setpoint, ending setpoint, and transition profile for each segment, thereby enabling the lighting device turned on by the switching device to operating in accordance with a current segment of the selected one of the plurality of CS profile schedules. (Westrick ¶55L12-16: at the end of the schedule override period, the system updates all areas per normal schedule and returns to normal scheduled) 
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano/Lang further in view of US2017/0245354A1 hereinafter “Yadav” 
Regarding claim 11, Hatano/Lang discloses the lighting control device of claim 9, 
Hatano/Lang does not disclose: 
 remote server in communication with the lighting controller, and wherein the SPD of at least one of the lighting devices is received by the remote server and the CCT and dimming level for each setpoint is determined by the remote server.
Yadav discloses a lighting system wherein the lighting fixture receives information from a remote server. (¶72L5-9: the light fixture can obtain data indicative of a different light profile associated with the different user (e.g., from a user device or server) and provide light output in accordance with the different light profile) 
 It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting fixtures disclosed by Hatano/Lang to receive additional information from a server as disclosed by Yadav. 
One of ordinary skill in the art would’ve been motivated because this allows the system to receive the most updated information and utilize the most accurate information.  
Regarding claim 12, Hatano/Lang discloses the lighting control device of claim 2, 
Hatano/Lang does not disclose: 
the selected on of the preset CS profile schedules is stored on the lighting controller and spans at least 24 hours (as shown in Lang in Fig.1-6, the X-axis shows a period of 25 hours) 
Hatano/Lang does not disclose: 
a remote server in communication with the lighting controller, and wherein the plurality of preset CS profile schedules is stored on the remote server
Yadav discloses a lighting system wherein the lighting fixture receives information from a remote server. (¶72L5-9: the light fixture can obtain data indicative of a different light profile associated with the different user (e.g., from a user device or server) and provide light output in accordance with the different light profile) 
 It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting fixtures disclosed by Hatano/Lang to receive additional information from a server as disclosed by Yadav. 
One of ordinary skill in the art would’ve been motivated because this allows the system to receive the most updated information and utilize the most accurate information.  
Regarding claim 14, Hatano/Lang discloses the lighting control device of claim 2, further comprising 
a second lighting controller at a second site (¶32L2: the plurality of lighting controllers)
Hatano/Lang does not disclose: 
a remote server and wherein: the remote server is in communication with the first and second lighting controllers; and the selected one of the plurality of preset CS profile schedules is stored and activated for the first and the second lighting controller.
Yadav discloses a lighting system wherein the lighting fixture receives information from a remote server. (¶72L5-9: the light fixture can obtain data indicative of a different light profile associated with the different user (e.g., from a user device or server) and provide light output in accordance with the different light profile) 
 It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting fixtures disclosed by Hatano/Lang to receive additional information from a server as disclosed by Yadav. 
One of ordinary skill in the art would’ve been motivated because this allows the system to receive the most updated information and utilize the most accurate information.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano/Lang further in view of US2020/0037416A1 hereinafter “Oobayashi” 
Regarding claim 13, Hatano/Lang discloses the lighting control device of claim 2, wherein 
Hatano/Lang does not disclose: 
the lighting controller stores preset CS profiles schedules spanning at least 7 days. 
Oobayashi discloses a lighting system wherein the operating schedule is in the length of time such as one day, one week, one month or one year. (¶102L1-8)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting schedule disclosed by Hatano/Lang to be extended to one week or longer as disclosed by Oobayashi. 
One of ordinary skill in the art would’ve been motivated because this allows the system to schedule the control of lighting further in advance. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 13, 2022